Citation Nr: 0018115	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-38 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He died on January [redacted], 1995.  The 
appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 RO decision which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  In May 1997, the Board remanded the claim 
to the RO for further evidentiary development.  The case was 
returned to the Board in May 2000.

In an April 1997 written brief presentation and at a March 
1996 RO hearing, the appellant's representative asserted that 
the veteran was entitled to a 100 percent rating for his 
service-connected disabilities at the time of his death.  
This assertion is construed as a claim for entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  As this claim has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDING OF FACT

The appellant has not submitted competent evidence of a 
plausible claim of service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
government from January to April 1945.

When the veteran was examined for induction purposes in 
September 1943, it was noted that he had gonorrhea in 1935 
(which was deemed nondisabling) and a right hydrocele (of 
moderate severity).  During the course of service, he 
underwent treatment of genitourinary problems, including an 
enlargement of a right hydrocele (or spermatocele), 
epididymitis, and a thrombosed vein of the left side of the 
penis.  On examination in July 1945 and at the time of his 
November 1945 discharge examination, his genitourinary system 
was described as normal, and no pertinent abnormalities were 
noted.  Neither hepatic encephalopathy nor urosepsis was 
diagnosed during the course of the veteran's period of active 
service.

By a January 1946 RO decision, the veteran was granted 
service connection for scars of the right eye and wrist. 

When the veteran underwent a VA examination in May 1950, it 
was objectively noted that he had no genitourinary pathology.

There are no pertinent medical records on file from the 
1960s.

A VA examination report, dated in September 1976, shows that 
the veteran reported that he developed nocturia and urinary 
frequency while a POW.  Following an examination, the 
diagnoses included chronic prostatitis. 

By an October 1976 RO decision, service connection was denied 
for a kidney disorder.

Private and VA medical records, dated in the 1980s, show that 
the veteran received treatment for psychiatric problems, 
alcohol abuse, alcohol abuse with secondary organic brain 
syndrome, Parkinson's disease, cirrhosis of the liver, 
ethanol cirrhosis, urinary incontinence and frequency, and 
diabetes mellitus (of adult onset). 

By an October 1981 RO decision, service connection was denied 
for urinary incontinence.  

By a November 1982 Board decision, service connection was 
granted for a psychiatric disorder.  

By a May 1988 RO decision, service connection was denied for 
alcoholism and urinary incontinence.  

By an October 1988 RO decision, the veteran was declared 
incompetent.

In January 1995, the veteran was hospitalized at a VA 
facility for treatment of an altered mental status.  Two days 
prior to his admission, it was noted he had an emesis of 
undigested food and had been unresponsive since that time.  
It was reported that he had a medical history of Parkinson's 
disease, ethanol abuse with cirrhosis, non-insulin dependent 
diabetes mellitus, and dementia.  Hospitalization records 
reflect that the veteran did not wish his life to be 
prolonged by life support or be continued if he was in a 
persistive vegetative state.  During the course of the 
hospitalization, he was eventually discontinued from 
intravenous fluids and died.  The discharge diagnoses 
included a urinary tract infection, hepatic encephalopathy, 
dehydration, Parkinson's disease, cirrhosis of the liver, and 
dementia. 

The veteran's death certificate shows that he died at a VA 
facility on January [redacted], 1995.  The immediate cause of 
death was hepatic encephalopathy due to or as a consequence of 
urosepsis.  It was noted that an autopsy was not completed.

At a March 1996 RO hearing, the appellant's representative 
indicated that the veteran died of genitourinary or kidney 
problems and that such problems had their inception while he 
was a POW, during World War II.  He also seems to suggest 
that the veteran's service-connected psychiatric disorder 
resulted in his abuse of alcohol which in turn resulted in an 
organic brain disorder.


II.  Legal Analysis

The threshold question is whether the appellant's claim of 
service connection for the cause of the veteran's death is 
well grounded, meaning plausible.  The appellant has the 
initial burden of submitting evidence sufficient to justify a 
belief that the claim is well grounded, and if she does not 
do so, there is no duty on VA to assist her in developing the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease (or an 
established service-connected condition, in the case of a 
claim for secondary service connection) and the current 
disability (medical evidence).  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  Similarly, for a 
well-grounded claim of service connection for the cause of 
death, there must be medical evidence that an established 
service-connected condition caused or contributed to death, 
or medical evidence linking the actual disorders, involved in 
death, with the veteran's service.  Johnson v. Brown, 8 Vet. 
App. 423 (1995).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The appellant contends that the veteran's kidney or urinary 
problems developed in service and that such ultimately caused 
or contributed to his death.  The veteran died in January 
1995, nearly 50 years after his service discharge in November 
1945.  According to his death certificate, the immediate 
cause of death was hepatic encephalopathy due to or a 
consequence of urosepsis.  A review of the veteran's service 
medical records reveals that he was never treated for brain 
or liver problems, including hepatic encephalopathy, during 
active duty.  While he was briefly treated for genitourinary 
problems, including an enlarged hydrocele or spermatocele, 
during service, he was never diagnosed as having urosepsis.  
Rather, the claims file shows that he first developed liver, 
brain, and urinary or kidney problems in the 1980s and 1990s, 
many decades after his service separation.  The earliest 
indication that he had either of the conditions, which 
ultimately caused his death, is at the time of his terminal 
hospitalization in January 1995.  Further, there is no 
medical evidence on file which links the veteran's causes of 
death to service.  Without such medical evidence of 
causality, a claim that those conditions are service 
connected, on a direct basis, is not well grounded.  Caluza, 
supra.

The appellant also appears to contend that the veteran's 
causes of death were secondary to alcoholism which in turn 
was secondary to service-connected PTSD.  In this regard, it 
is noted that medical evidence of causality is also required 
to show that either hepatic encephalopathy or urosepsis 
should be deemed service connected on a secondary basis.  
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 
Vet. App. 134 (1994).  There is no medical evidence of 
causality on file showing that his causes of death were 
secondary to alcoholism (which is not service-connected and 
there is no evidence on file showing that it should be) 
(Barela v. West, 11 Vet. App. 280 (1990)) or secondary to any 
of his established service-connected disabilities, including 
PTSD and scars of the right eye and wrist.  It is 
specifically noted that the appellant's own contentions do 
not constitute competent medical evidence of causality, as 
required for a well-grounded claim, since, as a layman, she 
has no competence to give a medical opinion on the diagnosis 
or etiology of a claimed condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

As no competent medical evidence has been submitted to show 
that the veteran's established service-connected disabilities 
caused or contributed to death, and there is no medical 
evidence to link the actual causes of death (hepatic 
encephalopathy and urosepsis) with his period of service or a 
service-connected disability, the claim for service 
connection for the cause of death is implausible and must be 
denied as not well grounded.





Additional Matters

It is noted that the veteran's representative argued in May 
2000 and April 1997 written brief presentations that if the 
Board found the appellant's claim of service 
connection for the cause of the veteran's death not well 
grounded, it should then determine whether the RO completed 
full development of the claim.  It was basically argued that 
the VA Adjudication Manual, M21-1 imposes upon VA the duty to 
assist even prior to the submission of a well-grounded claim.  
Recent decisions rendered by the U.S. Court of Veterans 
Appeals, including Carbino v. Brown, 10 Vet. App. 507 (1997), 
do not support this position.  In Carbino, the Court noted 
that, while the M21-1 provisions "appear" to volunteer VA's 
assistance to a claimant prior to the submission of a well-
grounded claim, a recent decision by the United States Court 
of Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
In the instant case, the appellant has not provided evidence 
of a well-grounded claim; as such, the duty to assist does 
not attach.

While VA does not have a statutory duty to assist prior to 
the submission of a well-grounded claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) in a 
statement of the case that informed the appellant of the 
reasons why her claim had been denied. 



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

